Title: Executive Order, 22 January 1793
From: Washington, George
To: 



[Philadelphia] 22 January 1793

By the President, of the United States of America.
An Act making alterations in the arrangements for the security & collection of the Revenue, in the District of No. Carolina.
Whereas the arrangement of Surveys of Inspection in the District of North Carolina made by the Act of the President of the United States of the fifteenth day of March 1791 has been found on experience to require revision and alteration, it is hereby declared & established.
1st That the several Counties of the said District originally & heretofore contained within the first, second & third Surveys shall be henceforth allotted into & contained in two Surveys; one of which (to be hereafter denominated the first) shall comprehend the Town of Wilmington and the Counties of Onslow, New Hanover, Bladen, Brunswick, Duplin, Anson, Richmond, Moore, Cumberland, Robertson [Robeson], Sampson, Craven, Jones, Lenoir, Glascow, Johnston & Wayne; the other of which (to be hereafter denominated the second) shall comprehend the Counties of Kurrituck [Currituck], Camden, Pasquotank, Perquimans,

Chowan, Gates, Hartford [Hertford], Tyrrel, Bertie, Carteret, Hyde, Beaufort & Pitt.
2dly That the several Counties of the said District originally & heretofore contained within the fifth Survey of the District aforesaid, shall henceforth be allotted into & contained in two Surveys; one of which (to be hereafter denominated the third) shall comprehend the Counties of Mecklenburg, Rowan, Iredell, Montgomery, Guilford, Rockingham, Stokes & Surry; and the other of which (to be hereafter denominated the fifth) shall comprehend the Counties of Lincoln, Rutherford, Burke, Buncombe & Wilkes.
3dly That the duties of Inspection of the Revenue in & for the third Survey, as constituted above, shall be performed, for the present, by the Supervisor.
4thly That the compensations of the Inspector of the Revenue for the first survey, as above constituted, shall be a salary of Two hundred and fifty Dollars ⅌ annum, & the Commissions and other emoluments similar to those heretofore allowed to the Inspector of the late first Survey, as it was originally constituted.
5thly That the compensations of the Inspector of the Revenue for the second Survey shall be a salary of one hundred Dollars ⅌ annum, and the Commissions & other emoluments heretofore allowed to the Inspector of the late third Survey, as it was originally constituted.
6thly That the compensations of the Inspector of the Revenue for the 5th Survey, as above constituted, shall be a Salary of One hundred & twenty Dollars ⅌ annum, & the Commissions and other emoluments similar to those heretofore allowed to the Inspector of the late fifth Survey, as it was originally constituted.
Given under my hand at Philadelphia on the 22d day of January in the year One thousand seven hundred & ninety three.

G: Washington

